UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1509


YING-JUN CHEN,

                    Plaintiff - Appellant,

             v.

MARYLAND DEPARTMENT OF HEALTH AND MENTAL HYGIENE; VAN
T. MITCHELL, in his official capacity; MARYLAND HEALTH CARE
COMMISSION; MICHAEL (BEN) STEFFEN, Individually and in his official
capacity as acting director; BRIDGET ZOMBRO, Individually and in her official
capacity as administrator,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:15-cv-01796-ELH)


Submitted: September 13, 2018                               Decided: September 17, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ying-Jun Chen, Appellant Pro Se. James Nelson Lewis, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ying-Jun Chen appeals the district court’s order granting Defendants summary

judgment on his claim alleging he was terminated because of his national origin, in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17

(West 2012 & Supp. 2018). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Chen v. Md. Dep’t

of Health & Mental Hygiene, No. 1:15-cv-01796-ELH (D. Md. Mar. 14, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2